Title: From George Washington to Brigadier General Alexander McDougall, 24 September 1777
From: Washington, George
To: McDougall, Alexander



Camp near Pots Grove [Pa.] 24th Sepr [1777] ½ after Seven O’clock P.M.
Dr Sir

Since I have seen Captn Faulkner, and learnt your Situation from him, & compar’d it with that of the Enemy, I have become exceedingly uneasy least they should attempt to Interrupt your March, which I think they can, and surely will do, if they have any good advice of your approach—& of this I have no doubt, as we are in a most disaffected Country. I have therefore, notwithstanding the two Expresses sent to you by me, to day, and notwithstanding my requesting Lord Stirling to send an Officer to you with an Acct of ours, & the Enemys Situation since, thought it advisable to send the bearer Captn Dunn with this

Letter expressing my uneasiness on your Acct and to request you to strike up the Country without getting nearer to the Enemy (who lay between the Schuylkill & the Reading Road & as some say part of them at a Mr Bonners upon the Reading Road) and come into the Skippack Road at one Gabriel Shulers or even above; as you can always fall down with safety without exposing your Flank or Rear, as you must do in passing directly on to the Trap: where I informd you I should be with the Army to Night, but afterwards found it necessary to Halt where I am. When you get into the Skippack Road in the manner here mentioned it may not be amiss to Halt with a proper Front to the Enemy and advise me thereof as I do not know but some position in that part of the Country and on that Road (if the grounds are favourable) would be the best for us to assemble In.
I have sent you a rough sketch of the Roads &ca to shew you in what manner the Enemys Camp, ours & you lay that you may form some Idea of the matter if you have not a good map for your Government. I am Dr Sir Yr Most Obedt Servt

Go: Washington


Since writing the foregoing I find that Gabriel Shulers is not upon the Skippack Road & therefore that you will have to cross from that Road into it. Yrs &ca


G. W——n
